 FRANKLIN HOMES, INC.389Franklin Homes,Inc.andAluminum Workers Interna-tional Union,AFL-CIO. Cases 10-CA-8037 and10-CA-8097December21, 1970DECISION AND ORDERBy CHAIRMANMILLER AND MEMBERS BROWNAND JENKINSOn July 22, 1970, Trial Examiner John P. von Rohrissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in theattached Trial Examiner's Decision. Thereafter, theRespondent filed exceptions to the Decision and asupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner, and hereby ordersthat the Respondent, Franklin Homes, Inc., Russell-ville,Alabama, its officers, agents, successors, andassigns, shall take the action set forth in the TrialExaminer's Recommended Order, as so modified:1.Add the following as paragraph 2(c), andreletter the following paragraphs accordingly:(c)Notify the above-named employees, if presentlyserving in the Armed Forces of the United States oftheir right to full reinstatement, upon application, inaccordance with the Selective Service and the Univer-salMilitary Training and Service Act, as amended,after discharge from the Armed Forces.2.Add the following as the last indented para-graph of the Appendix:WE WILL offer the above-named employees, ifpresently serving in the Armed Forces of theUnited States of their right to full reinstatement,upon application, in accordance with the SelectiveService Act and the Universal Military Trainingand Service Act, as amended, after discharge fromthe Armed Forces.CHAIRMAN MILLER,dissentinginpart:The evidence seems sufficient to support the findingof the Trial Examiner that Respondent effectuated asubstantial layoff sooner than it otherwise might have,as a result of the union activity at the plant. The TrialExaminer concluded that the layoff was accelerated"for however brief a period, by reasons proscribed bytheAct," thus clearly indicating that it was notpossible to determine from the evidence precisely howmuch earlier the layoff occurred than would havebeen the case if purely economic considerations haddictated the timing.My dissenting views relate to the remedy recom-mended by the Trial Examiner. Having found that thelayoffwas accelerated, the Trial Examiner recom-mended "that Respondent make these employeeswhole for any loss of earnings they may have sufferedbecause of the discrimination against them." He wenton to say, "Since the amount of backpay to theseemployees will depend upon the time they would havebeen laid off absent the discrimination found, I shallleave this matter to be determined at the compliancestage of this proceeding."I fear that if we adopt this recommendation, we arecreating an impossible task for our compliance staff.The Trial Examiner provides no standard, nor can Ifind one, for determining what loss of earnings couldbe involved. It will be noted that the Trial Examinerdid not make any finding that the layoff wasprolonged for improper reasons, but only that itoccurred sooner than normal. I do not understandhow it is possible to compute a measurable make-whole remedy for employees who were laid off on oneday instead of another, and the inherent problem ismade even more perplexing by the absence of anyfinding as to how much earlier the layoff occurredbecause of discriminatory motivation. I would there-fore not adopt paragraph 2 (a) of the Trial Examiner'sRecommended Order.Secondly, I can find no basis for the make-wholeremedy recommended in paragraph 2 (c) of theRecommended Order. In selecting personnel to berecalled from the layoff, the evidence is sufficient tosupport the finding that the three employees referredto in paragraph 2(b) of the Recommended Order werenot recalled, because of the discriminatory motiva-IWe note and correct the following minor errors in the Trialrepresentative of the Charging Party. Also, the parties stipulated that 26Examiner's Decision which in nowayaffect the result in this case Oscaremployees were recalled by or before October 24, 1969 and not October 26,Wisdom is a representative of the Operating Engineers and not a1969187 NLRB No. 51 390DECISIONSOF NATIONALLABOR RELATIONS BOARDtion.As to the remainder of the laid-off employeeswho were not recalled, and particularly as to thosewho were replaced by newly hired employees, there isno showing that the selection was made on adiscriminatorybasis.The Trial Examiner finds onlythat Respondent failed to fully document its reasonsfor recalling certain employees and not recallingothers. If thiswere anarbitration proceeding in whichthe employer were attempting to defend departurefrom seniority practices relating to recall, he wouldindeed have the burden of substantiating his allegedreasons forsuch deviation. But our law contains norestrictions against anemployer's selectionof employ-ees foreither layoff or recall except as it prohibits themakingof sucha selectionon a discriminatory basishingingon the degree to which employees may chooseto engagein orrefrainfromengagingin Section 7rights.There is no proof in this record that employeeswereselected for recall on this basis or that employeeswho were not recalled were those who had signedcards or otherwise evidenced their support of theUnion's organizationalefforts.The remedy proposed by the Trial Examinerparallels the remedy which we would give if this werean unfairlabor practice strike. But there we premisethe remedy on the theory that failure to recall strikersis,absent someaffirmative showing of justification,discriminationagainst employees because they en-gagedin the protected concerted activity of striking.The instant case does not present a strike situationand the application of our law must, therefore, bedifferent. It is conceded here that the layoff waseconomic in nature (although accelerated for improp-er reasons).Iam, therefore, of the view that theEmployer was free to recall whomever he preferredand not to recall whomever he preferred, so long asthe basis for his choice did not relate to the extent ofthe employees' union activity.For thesame reasons, I do not find a basis for thepreferential hiring procedures recommended in para-graph 2(d) of the Recommended Order.For the abovereasons, I would adopt the findingsand conclusions of the Trial Examiner, and wouldmodify the Remedy in accordance with the viewswhich I have stated.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOHN P. VON ROHR, Trial Examiner: Upon charges filedon November 12 and December 22, 1969, the GeneralCounsel of the National LaborRelationsBoard, by theRegional Director for Region 10 (Atlanta,Georgia),issueda complaint on January 30, 1970, against Franklin Homes,Inc.,herein called the Respondent or the Company,alleging that it had engaged in certain unfair labor practicesin violation of Section 8(axl) and(3) of the National LaborRelations Act, as amended, herein called the Act. TheRespondent'sanswer denies the allegation of unlawfulconduct alleged in the complaint.Pursuant to notice,a hearing was held before TrialExaminer John P. von Rohr on March 18 and 19, 1970, inRussellville, Alabama. All parties were afforded opportuni-ty to adduce evidence,to examine and cross-examinewitnesses,and to file briefs.Briefs have been received fromtheGeneral Counsel and from the Respondent and theyhave been carefully considered.Upon the entire record in this case and from myobservation of the witnesses,I hereby make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTFranklin Homes,Inc., is an Alabama corporation with itsprincipal office and place of business located at Russell-ville,Alabama,where it is engaged in the manufacture andsale of mobile homes.During the calendar year precedingthehearing,Respondent sold and shipped finishedproducts valued in excess of $50,000 directly to customerslocated outside theStateof Alabama.The Respondent concedes,and I find,that it is engagedin commerce within the meaning ofthe Act.II.THE LABORORGANIZATION INVOLVEDAluminum WorkersInternationalUnion, AFL-CIO, is alabor organization withinthe meaningof Section 2(5) of theAct.III.THE UNFAIR LABOR PRACTICESA.The IssueOn October 17, 1969,Respondent laid off 41 of its 70production and maintenance employees. The GeneralCounsel contends that the layoff of these employeesviolated Section 8(a)(3) and(1) of the Act because it wasmotivated by Respondent's opposition to an organizationaldrive among its employees which began at a union meetingheldon October 15, 1969. Respondent denies anyknowledge of union activity among its employees prior tothe layoff and asserts that the reason for the layoff wasbased solely on economic considerations.B.EventsPrior to the LayoffOn October 15, 19691 a group of six Respondentemployees,these consisting of Roy Garrison, Roy Hughes,Terry Cummings, Billy Oswelt,and James Presley, met withOscar Wisdom, a representative of the Charging Union, atthe Dixie Belle Restaurant in Littleville,Alabama.2 Sincethismeeting involved the inauguration of an organizingdrive at Respondent's plant,these employees were givenunion cardswhich theywere to distribute and attempt toIAll dates hereinreferto theyear1969.Respondent's plant islocated.2Littleville is approximately6 milesfrom Russellville, Alabama, where FRANKLINHOMES,INC391have signed by the production and maintenance employeesThey also were given pamphlets put out by the NationalLabor Relations Board explaining representation electionprocedure and the rights of employees under the ActSolicitation of employees to sign union cards took placethe next day, October 16, and continued until about noonon October 17, this activity occurring at the homes ofemployees and at the plant during lunch and break periodsThe record reflects that a total of approximately 12employees signed cards Employee Roy Garrison testifiedthat just before noon on October 17 he gave the 12 cards toa "boy" who carried them to a union representative whohad come out "near the plant "It is undisputed that on October 17, a Friday, at about3 15 p in (15 minutes before quitting time) JimmyWakefield, the plant superintendent, summoned theemployees before the timeclock and announced that allwho had not been notified to stay on would be laid off for afew days As indicated above, 41 of the 70 productionemployees were thus put on layoffSince Respondent, by its president, Jerry James, deniesany knowledge of union activity prior to the October 17layoff, I note here the testimony of employee Horace Mannconcerning a conversation he had with Moms Bishop, theforeman of the cabinet and paint shop Mann, a leadman inthe metal shop, testified that prior to the announcement ofthe layoff on the morning of October 15, he encounteredBishop near his work area According to Mann, Bishopvolunteered that union cards were about to be distributedaround the plant Mann testified that he thereupon askedBishop what he thought about it and that Bishop replied"Well, I can't talkI can't tell you to sign one or I can'ttell you not to sign one, that would be just entirely up toyou " Bishop conceded that he heard that cards were beingpassed around prior to the layoff He also conceded that onthe day of the layoff he had a conversation with MannwhereinMann asked if he should sign a union cardBishop's testimony concerning his response to this questionwas the same as that given by MannBobby Ray Isom, an employee in the cabinet shop andone of the first employees to work at the plant, testified thathe had a conversation with Plant Superintendent Wakefieldin the early part of the week of the layoff He said that atthis time he went to the bathroom, that a boy was insidesmoking, and that Wakefield walked in just as the latterleftIsom testified that Wakefield there upon stated, "Iguess you signed a union card " Isom said he replied that hehad not seen any union cards, but that he then asked thesuperintendent what he thought about the union talk thatwas going around the plant According to Isom, Wakefieldresponded, "Well, if I find out there is some Union cards inthisplant there is going to be the biggest layoff thiscompany has ever seen " Isom testified that Wakefieldthereupon additionally stated that "Jerry James said hewould close the plant if we ever put up a union" and that"he [James] wasn't aiming to let that happen" Wakefielddenied having a conversation with Isom in the bathroomabout union activity and testified that the first he heard ofany union activity at the plant was on the Monday after thelayoff when employee Roy Hughes told him about it Frommy observation of the witnesses,Bobby Ray Isomimpressed me as a truthful witness and I do not believe thathis testimony was fabricated I credit his testimonyconcerning the conversation with Wakefield 3C EventsAfter the LayoffEmployee Bobby Ray Isom,who was among those laidoff on October 17, returned to the plant on the Saturday orMonday after the layoff(October 18 or 20)and spoke toPlant Superintendent Wakefield in the salesman'sofficeIsom first asked if his work had been satisfactoryWakefield replied that he did a little too much strolling butthat otherwise it was fine Isom then asked if he would berecalled to work,adding that he was in need of workWakefield's response,according to Isom,was that "as far asIam concerned your services have been terminated "Continuing with Isom's testimony,Wakefield thereuponstated that"a good reliable man" told him that he (Isom)had been passing out union cards and that he should get ajob somewhere else because as far as he(Wakefield) wasconcerned he "was never going to work there or anywhereelse that he had anything to do with"Conceding that hehad a conversation with Isom within a day or two after thelayoff,Wakefield denied that there was any mention of aunion According to Wakefield,Isom said he needed workand mentioned that he could go to work for anotheremployer He said that he advised him to do so and that healso told Isom, who at one point asked about his workperformance, that he walked around too much For thereason previously stated,Icredit the testimony of BobbyIsom concerning this conversationRoy C Gamson,one of the first employees to behired byRespondent, was included in the October 17 layoff Hereturned to the plant at 8 a in on October 20 and first askedPlant Superintendent Wakefield if he knew when he wouldbe called back to work Wakefield said he did not know Hethereupon waited until President James came in and askedJames the same question According to Gamson, Jamesresponded, "You have been passing out union cards and Iknow you signed one and before I let a union come in here,Iwill close the place down I don't know what you arewanting,Ihave already given a nickel raise"Garrisonspoke up to say that he thought a union would help theCompanyBut, according to Gamson,James then stated,"You havejust fixed yourself where you never will workhere again or any place else I have anything to do with "Garrison said that when he then asked James "if he realizedwhat he was saying,"James responded,"Imean I am notgoing to have a union come in here " Garrison testified thatat this point he started to walk away, whereupon Jamesasked if he wanted to turn his tools in while he was there tosave another trip Gamson said he proceeded to do soJames recalled talking to Garrison on the morning of3Although cards were not distributed at the plant until ThursdayAlthoughthisconversation also concerned talk of prospective unionOctober 16 the record reflects that talk abouta unionin general occurredactivityIdo not setit forthherein because it adds nothingto the case Iamong the employeesearlier thatweek Indeed Bobby Ray Isom who wasrefer to it here onlybecause it reflectsthattalk about a union wascorroborated by his brother Donnie Isom credibly testified concerningaoccurring at the plant in early October this prior to the actual unionconversation with Foreman Bishop in the first week of October 1969meeting of October 15 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDOctober 20 and gave the following version of thisconversation in his direct testimony:Mr.Garrison was sitting by the time clock and Iapproached and he asked me when he would be calledback and I told him I didn'tknow.He asked me did, ifthe Union activities had anything to do with his beinglaid off and I said"No, it didn't." I said, "Ididn't evenknow you were involved in any union activity,"and hesaid,"Well, I was."Ibelieve he said he had been to ameeting.Imay be confused as to whether he told methat or whether Mr. Hughes told me but he said, "I havebeen involved in Union activity,Ihave destroyedenough cards that this plant will not have an electionand I would appreciate your hiring me back"and I said"Your layoff had nothing to do with Union activitiesand I am not in a position to tell you now when you cancome back"or something to that effect.On cross-examination,James acknowledged that duringthe above conversation he asked Garrison what he thoughtthe Union could do for him and also that he told Garrisonhe probably would have given him everything he wanted.From my observation of the witnesses,and upon considera-tion of the entire record in this case,Iam persuaded thatGarrison gave a truthful account of the conversation whichhe had with James while at the plant on the morning ofOctober 20.I credit his testimony concerning it.Roy Hughes,employed with the Company since May 6,worked in the electrical department and was included in theOctober 17 layoff.Hughes, who attended the October 15meeting and thereafter solicited employees to sign cards,went to the plant to get his check and turn in his tools onMonday morning,October 20,and at this time spoke toPlant Superintendent Wakefield.Hughes testified that heasked Wakefield"if this layoff was because of this Uniondeal and the same thing went for me that it did with RoyGarrison."Hughes said that Wakefield replied "yes, it did,"whereupon he told Wakefield that this was "prettydirty."According to Hughes, Wakefield then stated,"Well, wehave rules here and we have to stickby them."Wakefield'stestimony with respect to this conversation was as follows:He was checking in his tools and he called me over thereand he said I want to talk to you a minute and I said allright and he said,"Say, was I laid off on account of theUnion"and I don't believe I answered and he said, "Ijust want you to know that I didn'thave nothing to dowith that. . . [there] was five people up there and Ithought the whole plant was going to be there" and Isaid, "Well, we have got rules that we have to go by andwe went by them"or something to that effect... .Hughes also had a telephone conversation with PresidentJames,this occurring about 2 or 3 weeks after the layoff.Hughes said he was prompted to make this call because heheard rumors that James had accused him of pushing unioncards.Thus, Hughes testified that he called James and"asked him if he had said I had been pushing out unioncards." Hughes said that James'response was that "he hadnot said nothing about me but he said that he had heardthat I was pushing out union cards and that he wasn't goingto have this going on in his plant."Hughes testified thatwhen he then asked if this was the reason for his layoff,James denied that it was for this reason,but said that hewas laid off because he walked around too much and wascapable of doing more work.When Hughes replied that hisstanding around was not his fault,that there was not alwaysenough work to do,James responded,according to Hughes,"Well, I guess that ispartlythe supervisor's fault, too."Hughes testified that at this point he told James that he wasthinking"about taking[the matter]to the Labor Board andcarrying it to the Union to see what we could do."To thisJames responded,according to Hughes,"If you try to getthe Union in here,Iwill shut the son-of-a-bitch down."Acknowledging that he had a conversation with Hughesover the telephone,James denied that during the conversa-tion he threatened to shut the plant down.He then gave thefollowing version:Mr.Hughes called me and told me that he heard that Iwas telling that he was pushing out union cards and Itoldhim"No, that I had not told anyone he waspushing out union cards but that I had heard the rumorthat he was but I had not discussed it withanybody"and he asked me if I had blackballed him from getting ajob and I told him "no, I had not."He said that Mr. Garrison had asked him to be awitness in a labor suit against me and that he wasconsidering it but if we would put him back to work thathe wouldn't,he would not be a witness and I told him Ididn't have any control over what he said and I couldn'ttell him when I would call him back but that his unionactivities had nothing whatsoever to do with his layoff.As stated above, Hughes impressed me as a crediblewitness. I credit his version over that of James' concerningthe foregoing conversation.4Robert M.Wakefield is a brother of Plant Superintend-ent Jimmy Wakefield and at the times material hereto heldthepositionof leadman over four employees in theelectricaldepartment.Wakefield reported to work onMonday morning, October 20,the first workday after thelayoff.At this time he encountered Roy Garrison who hadcome to the plant to check in his tools. During theconversation which ensued,Garrison mentioned that hehad spoken to James and then told Wakefield,"Jerry,James says there is a lot of trouble around here and it allstarted in the electrical department."With this Wakefieldwent to James, whom he found with his brother Wakefieldtestified that he repeated what Garrison had told him,whereupon James pointed his finger at him and accusedhim of"starting all the trouble."James then stated,according to Wakefield,"and if you don't like it,you can gotoo."Wakefield thereupon replied,"No, just wait onedamn minute and I will be gone,"whereupon he obtainedhis tools and turned them in.After punching out he went tohis brother,the plant superintendent,to report the status ofthe work in his department.Wakefield testified that after sodoing he asked his brother "what the hell was going on."According to Robert Wakefield,the plant superintendentresponded, "Well, some of the boys signed union cards."The testimony of President James and the plantsuperintendent concerning the above incident was very4 In rebuttal testimony Hughes credibly denied saying anything at allabout Garrison during this conversation FRANKLIN HOMES, INC.393brief. James simply testified, "Mr. Robert Wakefield gavetestimony yesterday that I said he was the cause of thetrouble out there and I would like to deny that." The plantsuperintendent recalled that he was standing with PresidentJames at the time his brother came up and quit. Concerningthe incident he testified that his brother "said somethingabout problems in the electrical department and that hewas a part of it and hewas goingon that if he was a part ofthe problem that he would remove it and he was gone andhe immediately punched the card." The plant superintend-ent also recalled his brother coming to him a little later toreport on the status of work in his department, but he couldnot recall anything further about the conversation. I creditthe testimony of Robert Wakefield concerning the entireevents in which he was a participant on October 20. I do sofor the followingreasons: (1) he impressedme asa truthfulwitness; (2) he gave a plausible account of the circum-stancesof his quitting on October 20, whereas neitherJames nor the plant superintendent offered any reasonableexplanation for his taking such precipitant action; 5 and (3)Respondent's opposition to the Union, as reflected by theevents of October 20 concerning which Robert Wakefieldtestified, is consistent with a pattern of like conduct, ashereinabove set forth, in its dealings with other employees.D.Additional Facts; ConclusionsPreliminarily to Respondent's defense, it is relevant tonote first that the Respondent's production of mobilehomes is performed through an assembly line operation.Thus, as one witness described, construction will start in theframe department, proceed to the metal department, andthen down the line for such various functions as sheet metalinstallation, cabinet installation, electrical work, painting,and the like. The testimony also reveals that Respondentproduced approximately 1 1 /2 to 2 mobile home units perday prior to October 17.6 While the testimony is not entirelyclear on the subject, it appears that there are "slots" forabout three or four coaches on the line.Thomas James, Respondent's secretary-treasurer, JimmyJackson,Respondent's salesmanager, and Athel G.Button, vice president, gave general testimony to the effectthat on several occasions prior to October 17, 1969, theyseparatelydiscussed the possibility of a layoff withPresident James. Thomas James testified "we had informaldiscussions about why our labor factor was so high andwhat we needed to do about trying to get it down ... weneeded to see if we couldn't make the same amount ofcoaches with less people." Jimmy Jackson said that whenPresident James asked him what effect a layoff would havein September or October, 1969, he responded that "wecould start a reorganization at this particular point easierthan we could at any other time." Athel Britton, withoutelaborating, testified simply that prior to October 17 he andPresident James "discussed the possibility of a layoff to getreorganized.Plant SuperintendentWakefield testified that on themorning of the October 17 layoff there were four holes inthe line. He further testified that it would not be possible tooperate the plant the following Monday because "we wouldhave had at least 50 percent of our people without anythingto do."In his testimony President James accepted full responsi-bility for the October 17, 1969, layoff.His entiretestimonyconcerning the reasons which assertedly impelled him toreach this decisionwas as follows:For two or three weeks preceding this layoff that hasbeen in discussion here, Mr. Wakefield and I had beentalking about it fairly frequently and I had talkedinformally with all of the stockholders and they hadtoldme that I had the authority to do whatever Iwanted to do about it. My decision to make this layoffwas not completely made until Friday, but for two orthree days before I had been giving it much attention.On Friday, right after lunch I went to the plant andthe productionline was a complete mess. I saw emptystations, employeesmilling aroundand I saw that theplant could not operate Monday without having halfthe men out, approximately half of them.Mr.Wakefield had also brought this to myattentionearlier inthe day. I told Mr. Wakefield to getwith Mr. Davis and see who should come in Monday towork the line back up in such a shape that theemployees could be put back to work. In other words, aswe filled the slots we could call the people back that hadthose jobs to perform. Of course,as the linegraduallyfilled up, then we began to call people back.Thus far the testimony of Respondentwitnessesconcern-ing the necessity, if any, for the layoff of October 17.However, shedding further light on the subject is thetestimony of employeescalled as witnessesby the GeneralCounsel. Thus, Roy Garrisontestifiedthat production onthe assemblylinewas slowduring the week of the layoff,more so than it had been the week or month before. Hefurther recalled that there was only a TVA laboratorycoach on the lineat the timeof the layoff.? Indeed, whenasked on cross-examinationwhat shapethe line was in atthat time, Garrison's responsewas that "it had just aboutcompletely stopped on that particular coach." EmployeeRoy Hugheswas alsoqueried oncross-examination as tothe condition of the assemblyline onOctober 17. Hughesconceded that "on the last day it was in pretty bad shape."He elaborated this with the statement that except for theTVA coach, "it [the line] had three empty slots." Further,Hughes conceded that during the week of the layoff heobserved that employees at certainstationson the assemblyline on occasion had nothing to do. When asked if he hadobserved similar conditions in the past Hughes responded,"No, sir, not so much."Upon a consideration of all the foregoing testimony, I ampersuaded and find that the available work on the assemblylinewassuch that the necessity of a short layoff of someemployees undoubtedly was forthcoming. However, I amalso convinced, and I find, that the layoffat issue wasaccelerated,forhowever brief a period, by reasonsproscribed by the Act. Thus, upon the entire record, I findthat Respondent'sannouncementof the layoff to all the5Thisquit was of a permanent naturer It is undisputed that this was a specially ordered coach, the first of its6The record reflects that Respondent's plant first began production inkind tobe built by the CompanyIt appears that normally Respondentabout the latterpart of Aprilor early May 1969.built mobile homes of similar design from standard type blue punts 394DECISIONSOF NATIONALLABOR RELATIONS BOARDassembled production and maintenance employees 15minutes before quitting time on October 17, as well as thelayoff itself, was designed to thwart the union campaignwhich had begun among its employees but approximatelytwo days earlier .8 While the facts hereinabove related whichcompel me to this conclusion are quite clear in themselves,the factors upon which I particularly rely includeRespondent's union animus as evidenced by Wakefield'sstatements to Isom prior to the layoff that "If I find there issome Union cards in this plant there is going to be thebiggest layoff this company has ever seen" and that Jameswould close the plant if a Union came in; James' statementstoGarrison on October 20 that he would close the placedown before he would let a union come in and that he "wasnot going to have a union come in here"; and James'statementtoHughes that he would not have unionsolicitation going on in his plant and his further statementthat "if you try to get the Union in here, I will shut the son-of-a-bitchdown." Also pointing to the discriminatorynature of the layoff are the conversations which LeadmanRobert Wakefield had with President James and the plantsuperintendent when he returned to the plant on Monday,October 20, the first work day after the layoff. It will berecalled that at this time Wakefield quit his job because ofhis resentment of having been told by President James thathe had "started all the trouble" in his department, followingwhich Wakefield told him in response to his question as towhat was going on, that "some of the boys signed unioncards." Finally, and as hereinafter found, Respondent'sindependently proven discrimination against three of theleading employee union adherents has been regarded by meas additional evidence that the layoff here at issue wasaccelerated by antiunion considerations. In view of all theforegoing, and the entire record as a whole, I find thatRespondent, by reason of the accelerated layoff on October17, 1969, discriminated with respect to the hire and tenureof the employees so affected, and thereby discouragedmembership in the Union in violation of Section 8(a)(1) and(3) of the Act.9I turn now to the remaining issues of whether Respon-dent discriminatorily refused to recall certain laid-offemployees and whether certain employees were independ-ently discriminated against. Some further facts are here inorder. Thus, it is undisputed that of the 41 employees laidoff on October 17, 1969, 26 were recalled on or beforeOctober 26, 1969. The 15 remaining employees have notbeen recalled as of the time of the hearing herein.108 1 reject Respondent's assertion,including the testimony of PresidentJames, that it had no knowledge of union activityprior to the layoff Asheretofore noted,knowledgeof such activitywas admitted by ForemanMorris Bishop;and Plant Superintendent Wakefields'conversations withBobby Ray Isom in the bathroom prior to thelayoff,as previously related,reflects that he also was aware of union activity Moreover,the heretoforerelated testimony of Robert Wakefield concerning the circumstances of hisquitting on October 20,1969, and the testimony of employeesBobby RayIsom,Roy Garrison,andRoy Hughes concerning the content ofconversations with officialsshortlyafter thelayoff arefurther indicative ofcompany knowledge of union activity priorto the October 17 layoffHowever,in finding company knowledge,Ido not rely on the fact, ascrediblytestified to by several employees,thatprior tothe layoff severalemployees wore shirts at the plant withNLRB pamphlets protru4ing fromtheir shirt pockets9It is immaterial that some union adherents were not laid off and thattwo union adherents were subsequently recalled.Thisdoes not exculpateIncluded among the employees not recalled were RoyGarrison, Roy Hughes, and Bobby Ray Isom, all of whomexcept Isom attended the October 15 union meeting and allofwhom, includingIsom,actively participated in thesolicitation of cards. In view of the credited testimony ofthese employees as heretofore set forth, there can be nodoubt, and I find, that each of them were laid off and werenot recalled because of their union activities. Thus, thestatements made to each of these employees by either theplant superintendent or by President James when theyinquired as to the prospects of their reinstatement wereclearly tantamount to admissions of discrimination againstthem.To briefly recapitulate, Isom was told by PlantSuperintendentWakefield that he (Wakefield) heard hehad been passing out union cards and that he would neverwork at Respondent's plant again; Gamson was told byJames that he knew he was passing out union cards, that he(James) would close the place down before he would let aunion come in, and that he (Garrison) had fixed himself sothat he would never work for Respondent again; andHughes was told by Wakefield that he was laid off for thesame reason as Garrison, in addition to which James toldHughes that he heard that he (Hughes) had been passingout union cards, that he would not permit this to go on inhis plant, and that he would shut the plant down if he triedto get the union in. In view of the foregoing I think it clear,and I find, that Respondent laid off and thereafter failedand refused to recall Roy Garrison, Roy Hughes, andBobby Ray Isom in violation of Section 8(a)(1) and (3) of,the Act.11 I might add, as will be shown below, that the,evidence reflects that these and the other laid off employeeswere not selected for layoff on the basis of their workperformance. Accordingly, and while Respondent offeredsome testimony as to alleged work deficiency of RoyHughes, this testimony is immaterial since the allegeddeficiency was not considered by Respondent in selectinghim for layoff.12Respondent contends that its recall of 25 employees on orbefore October 26, 1969, added to those employees whowere not laid off on October 17, 1969, gave it a workforcewhich has since been ample to handle its entire productionneeds.Thus, President James and Plant SuperintendentWakefield testified that with the workforce so constituted itwas able to, and in fact did, produce the same amount ofwork (approximately 2 trailer homes per day) as it did withthe larger work force employed by it prior to the October 17layoff.This testimony was unrefuted and unrebutted.Respondentfor thediscrimination hereinfoundN L.R B v W C Naborsd/b/a W C Nabors Company,196 F 2d 272, 276 (C A 5) Significantly, allfive employeeswho attended the organizational meeting onOctober 15were laid off and none were subsequently recalled10The namesof all the employeeswho were laidoff on October 17, aswell as those who were recalled and those who were not recalled, are listedon AppendixB, attached hereto.iiWhile the recorddoes not disclose the manneror source from whichRespondent learned of theunion activity of these employees, theadmissions of Respondent officials to these employees are sufficient toestablish that it had such information.iz It is noted that Respondent does not allude to this testimony in itsbrief In any event, the testimonyconcerning the allegedwork deficiency ofthis employeedoes not standup under scrutiny and I would find it to beclearly ofa pretextual nature.However,for the reason indicatedabove, Ido not seem it necessary to discussthis testimony herein FRANKLINHOMES,INC.395Moreover, there is no evidence that after the layoffRespondent farmed out any work or that there was anincrease in overtime. Accordingly, except to the extenthereafter noted, I find that there were no further jobsavailableafterOctober 26, 1969 and that thereforeRespondent was under no obligation to reinstate the 15employees who were not recalled. However, since theseemployees were discriminated against by reason of theaccelerated layoff, they are entitled to be placed on apreferentialhiring list and I will so recommend. Inaddition, Respondent concedes that it hired six or sevennew employees after October 26, 1969, to replace certainemployees of the thenexistingworkforce who quit or whohad entered the military service. Concerning Respondent'sreason for not replacing the foregoing employees with theemployees who remained on layoff, James testified asfollows:Yes, sir.When we started calling these employees backand we got our production up to the normal two a daywith just 54 employees, well it strictly told mesomething. In other words, we had tried to call back thebest employees, the employees we thought were doingus the best job and these came back and then I suddenlyrealizedmy production was two a day with 54 people.So, we ran that and it was stabilized that way for awhilewith no changes whatsoever and I realized that I had afine crew and then as some of the boys began going tothe Army and dropped out rather than call these peopleback that I didn't think had done me a good job prior tothat I replaced them with good employees."Upon the entire record in this case, I reject the aboveexplanation as being without merit. In the first place,beyond the foregoing conclusionary testimony, Respon-dent presented no evidence of any alleged work deficienciesof the individual employees who were not recalled fromlayoff. Secondly, Respondent's position becomes furtheruntenable when it is considered that Respondent did notestablish that its selection of employees who were laid offon October 17 was predicated upon any criteria ofemployee work performance. In fact, Respondent's entiretestimony concerning the manner and/or criteria involvedin selecting the employees to be laid off was vague andconfusing. In a pretrial affidavit, James stated as follows:Idon't recall if the list of employees to be laid off wasdrawn up prior to October 17, 1969, 1 relied on therecommendations of Wakefield and foreman Bishopand Davis in selecting those for layoff because I am notthat close to the plant. The supervisors listed the menthat they could run the plant without. The idea was toreorganize and get started again.Declaring at the hearing that the above statement was notcorrect, James testified that no actual list was made andthat he told Wakefield to determine which employees wereto be laid off. Foreman Jack Davis, who said he firstlearned of the layoff between 2 and 3 p.m. on October 17and that it came as a surprise to him, testified that he wasnot consulted as to which employees in his department wereto be laid off. Foreman Moms Bishop likewise testified thathe did not learn of the layoff until between 2 and 3 p.m. andthat he did not participate in the selection of employeeswho were to be laid off in his department. Wakefield'stestimony concerning the manner of the layoff was asfollows:Q.And who prepared the list of employees whowere to be laid off?A.There actually wasn't a list of the employees tobe laid off prepared. We only needed the back end ofthe line to run because that was the only place there wasany work, until they had donesome morework therewouldn't be any work for anybody up front so it wasmore a list of who was to be retained, which was thepeople who workedacrossthe back of the shop.Q.Who prepared that list?A. I did, sir.Q.Did you obtain any information from Mr. DavisorMr. Bishop as to which employees they wanted tokeep?A.Well, sir,itwasn't exactly a list compiled, I justtold Jack up there moreor lessI said, "Jack, we willwork the people that work the frame shop, the floordepartment,partitions and sidewalls"and I said, maybea couple of electricians because we will have a coach upthere for them that they can finish and that we did.ThenMorris came to me and asked for him to bring inone man and I said okay.From all of the above testimony it is clear thatRespondent has shown no valid reason for not recalling theappropriate number of laid-off employees in lieu of hiringnew employees for the jobvacancieswhich becameavailable after October 26, 1969. Accordingly, I find thatRespondent,by its failure and refusal to recall laid-offemployees to fill these positions, thereby further violatedSection 8(a)(1) and (3) of the Act.Finally, I find that Respondent independently violatedSection 8(a)(1) of the Act by the heretofore related threatsof President James and Plant Superintendent Wakefield toclosethe plant, lay off employees, or bar employees fromfuture employment if they engaged in union activities orselected the Union as their bargaining agent.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondentset forth in Section III,above, which occurredin connectionwith theoperations ofthe Respondent describedin Section I, above, havea close,intimate and substantial relation to trade,traffic,andcommerce among the several States andtend to lead tolabor disputesburdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged incertain unfairlaborpractices,itwill be recommended thatitcease and desist therefrom and take certain affirmativeaction designed to effectuate the purposes and policies ofthe Act.Ithaving been found that Respondent unlawfullyaccelerated the layoff of its employees on October 17, 1969,in violation of Section 8(axl) and (3) of the Act, it will berecommended that Respondent make these employeeswhole for anyloss of earningsthey may havesuffered as a 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDresult of the discrimination against them.Since the amountof backpaydue these employees will depend upon the timethey would have been laid off absent the discriminationfound,Ishall leavethismatter to be determined at thecompliance stage of this proceeding.The names of theemployees laid off on the aforementioned date are listed onAppendix B, attached hereto.Ithaving been found that Respondent unlawfullydischarged and unlawfully refused to reinstate Roy C.Garrison,Roy Hughes, and BobbyRay Isom in violation ofSection 8(a)(3) and(1) of the Act,it is recommended thattheRespondent offer these individuals reemployment totheir former or substantially equivalent positions,and makethem whole for any loss of earningsthey may havesufferedas a result of the discrimination against them,by paymentto them the sums of money equal to the amountthey wouldhave earned from the date of the discrimination to the dateof the offer of reemployment,less net earnings during saidperiod,to be computed on a quarterly basis in the mannerestablishedby theBoard in F.W. Woolworth Company,90NLRB 289, and shall include the payment of interest at therate of 6 percent to be computed in the mannerset forth bythe Board inIsis Plumbing&Heating Co.,138 NLRB 716.I have also found that Respondent unlawfully failed andrefused toemploycertain of the laid off employees to fillthe vacancies which became available after October 26,1969, in violation of Section 8(a)(1) and(3) of the Act. Ishall also leave to the compliance stage of this proceedingthe determination of: (1) the number of such vacancieswhich became available,and (2) the particular individualsamong the laid off employees who were properly entitled tothese positions.Upon suchdetermination,it is recommend-ed that Respondent offer these individuals reemploymentto their former or substantially equivalent positions, andmake them whole for any loss of earningsthey may havesuffered as a result of the discrimination against them, inthemanner indicated above.Ishallalso recommendplacing the remaining laid off employees on a preferentialhiring list.In view of the nature and extent of the unfair laborpractices herein found,I shall recommend that Respondentbe placed undera broad orderto cease and desist from inany manner infringing upon the rights guaranteed itsemployeesby the Act.Upon the basis of the foregoing findings of fact and uponthe entire record in this case,Imake the following:CONCLUSIONS OF LAW1.Franklin Homes,Inc., is an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.2.Aluminum Workers International Union,AFL-CIOis a labor organization within the meaning of Section 2(5) ofthe Act.3.By discriminatorily accelerating a layoff of itsemployees on October17, 1969,by thereafter discriminato-rily failing to recall certain of the laid off employees whenwork became available for them,and bydiscriminatingwith respect to the hire and tenure of employment of RoyC. Garrison,Roy Hughes,and Bobby Ray Isom, therebydiscouragingmembership in the above-named labororganization,theRespondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(3) and(1) of the Act.4.By interfering with,restraining,and coercing itsemployees in the exercise of the rights guaranteed bySection 7of the Act,the Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(I) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and(7) of theAct.RECOMMENDED ORDERUpon the basis of the above Findingsof Fact andConclusionsof Law,and pursuant to Section 10(c) of theAct, it isrecommended that Franklin Homes,Inc., itsofficers, agents,successors,and assigns shall:1.Cease and desist from:(a)Discharging,laying off or refusing to reemploy itsemployees,or otherwise discriminating against employees,inorder to discourage membership in or support ofAluminum Workers InternationalUnion, AFL-CIO, orany other labor organization.(b) Threatening employees with discharge, layoff,closingof the plant,or other reprisals if they joined the Union orengaged in activities on behalf of the Union.(c) In any other manner interfering with,restraining, orcoercing its employees in the exercise of their right to self-organization, to form,join,or assist AluminumWorkersInternationalUnion,AFL-CIO,or any other labororganization,to bargain collectively through representa-tivesof their own choosing, and to engage in otherconcerted activities for the purpose of collective bargainingor mutual aid or protection,or to refrain from any or allsuch activities.2.Take thefollowing affirmative actionwhich isnecessary to effectuate the policiesof the Act:(a)Make whole each of the employees who were laid offon October17, 1969,for any lossof pay they may havesuffered by reason of Respondent's discrimination againstthem, in the manner set forth in the Section entitled "TheRemedy."(b)Offer toRoy C.Garrison, Roy Hughes, and BobbyRay Isom reinstatement to their former positions or tosubstantially equivalent positions,without prejudice totheir seniority and other rights and privileges enjoyed, andmake each of them whole for any loss of pay he may havesuffered by reason of the discrimination against them, inthe manner and according to the method set forth in thesection entitled"The Remedy."(c)As further provided in the "Remedy"section of thisDecision,offer to those employees who are entitled to thejob vacancies which became available afterOctober 24,1969, immediate and full reinstatement to their former orsubstantially equivalent positions,without prejudice totheir seniority or other rights and privileges, and make themwhole for any loss of earnings they may have suffered as aresult of the discrimination against them in the manner astherein provided.(d) Place the employees laid off onOctober 17,1969, who FRANKLINHOMES,INC.397have not been reinstated, on a preferential hiring list and fillappropriate vacancies therefrom.(e)Preserve, and upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to determine the amount of backpay due underthe terms of this Recommended Order.(f) Post at its place at Russellville, Alabama, copies of thenoticemarked "Appendix." 13 Copies of said notice onforms provided by the Regional Director for Region 10,after being duly signed by a duly authorized representativeofRespondent, shall be posted by it immediately uponreceipt thereof and be maintained by it for 60 consecutivedays thereafter in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered by anyother material.(g)Notify the Regional Director for Region 10, inwriting, within 20 days from the receipt of this Decision,what steps Respondent has taken to comply herewith.1413 In the event no exceptions are filed asprovided by Section 102 46 oftheRules and Regulations of the NationalLaborRelations Board, thefindings,conclusions,recommendations,and Recommended Order hereinshall, asprovidedin Section 10248 of the Rules and Regulations, beadopted bythe Board and become its findings,conclusions and order, andall objectionsthereto shallbe deemedwaived for all purposes In the eventthat the Board'sOrder is enforced by a judgment of a United States CourtofAppeals,thewords in the notice reading "Postedby Order of theNationalLaborRelationsBoard" shall be changed to read "PostedPursuant to a Judgment of theUnited States Court of Appeals Enforcingan Order of the National LaborRelations Board."14 In the eventthisRecommendedOrder is adopted by the Board, thisprovision shall be modifiedto read"Notify saidRegional Director inwriting,within 10 daysfrom the date of thisOrderwhat steps Respondenthas takento complyherewith "APPENDIX ANOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILLNOT discourage membership in AluminumWorkers International Union.AFL-CIO,or any otherlabororganization,by laying off or dischargingemployees or otherwise discriminating in any mannerwith respect to their tenure of employment or any termor condition of employment.WE WILLNOT threaten to close our plant if ouremployees engage in union activities or select a union torepresent them.WE WILLNOT threaten our employees with discharge,layoff,or other reprisals because of their unionactivities.WE WILLNOT in any other manner interfere with,restrain,or coerce our employees in the exercise ofrights guaranteed to them by Section 7 of the NationalLaborRelations Act.WE WILL make whole the employees laid off onOctober 17,1969, for any wages lost as a result of ourdiscriminatory acceleration of the layoff which oc-curred on this date. The names of the employees laid offon October 17, 1969 are listed on Appendix B attachedhereto.WE WILL offer to Roy C. Garrison, Roy Hughes, andBobby Ray Isom immediate and full reinstatement totheir former or substantially equivalent positions,without prejudice to their seniority or other rights andprivileges,and make them whole for any loss ofearnings suffered as a result of the discriminationagainst them.WE WILL offer to those employees who were entitledto the job vacancies which became available afterOctober 24,1969, immediate and full reinstatement tosuch former or substantially equivalent positions,without prejudice to their seniority or other rights andprivileges,and make them whole for any loss ofearnings suffered as a result of the discriminationagainst them.WE WILL place all employees who were laid off onOctober 17, 1969, and who have not been recalled orreinstated, upon a preferential list for employment, andwe will fill appropriate vacancies from such list.All our employees are free to become, remain, or refrainfrom becoming or remaining members of the above-namedor any other labor organization.DatedByFRANKLINHOMES, INC.(Employer)(Representative)(Title)Thisis an official notice and must not be defaced byanyone.Thisnotice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or coveredby anyother material.Any questions concerning this notice or compliance withitsprovisionsmay be directed to the Board'sOffice,Peachtree Bldg., Rm.701, 730Peachtree Street,N.E.,Atlanta,Georgia 30308,Telephone 404-526-5760.APPENDIX BNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe following employees were laid off on October 17,1969:Buford NewellArthurWright, Jr.Jimmy ClarkDonald LindseyRoy GarrisonBobby IsomLewisWillisCliftonHovaterHorace MannFaye CantrellJ.O. TaylorGeraldMurrayGlen HamiltonNolan HulseyCharlie HallNorman ColeTerry CummingsClarenceBendallJames PresleyBillyOswaltLawrence DrummondJimmy Stanley 398Roy HughesRuby JacksonBessieClevelandAllie CreekmoreOtho JamesPatsy TaylorJimmy WilliamsMorris BordenAlvin StancilJimmy JamesDECISIONS OF NATIONALLABOR RELATIONS BOARDWilliam StoneJames FisherJames McCluskyCarson HovaterDonnie StancilArvin BoylesSteveWallaceLeon AbernathyLowell KennedyThe following employees were recalled after theOctober17 layoff:Arthur Wright, Jr.Jimmy ClarkDonald LindseyLewisWillisClifton HovaterJ.O. TaylorRuby JacksonBessie ClevelandAllieCreekmoreOtho JamesPatsy TaylorJimmy WilliamsMorris BordenAlvin StancilGeraldMurrayNolan HulseyCharlieHallClarence BendallLawrence DrummondWilliam StoneJames FisherCarson HovaterDonnie StancilSteveWallaceLowell KennedyJimmy JamesThe following employees were laid off on October 17, butnot recalled:Buford NewellRoy GarrisonBobby IsomHorace MannFaye CantrellRoy HughesGen HamiltonLeon AbernathyDatedByNorman ColeTerry CummingsJames PresleyBillyOswaltJimmy StanleyJamesMcCluskyArvin BoylesFRANKLIN HOMES, INC.(Employer)(Representative)(Title),This is an official notice and must notbe defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or coveredby anyother material.Any questions concerning this notice or compliance withitsprovisions,may bedirected to the Board's Office,Peachtree Bldg.,Rm.701, 730Peachtree Street,N.E.,Atlanta, Georgia 30308, Telephone404-526-5760.